Citation Nr: 1621277	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  14-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957 in the United States Air Force.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that additional evidence has been received since the March 2014 Statement of the Case (SOC); however, there is no prejudice to the Veteran, as the AOJ will have an opportunity to review this evidence on remand.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has asserted that his hearing loss and tinnitus are related to noise exposure during service.  He has stated that he worked as an aircraft electrical repairman and that he worked around engines while they were running.  See Bd. Hrg. Tr. at 4.  He has also reported that an incident occurred during service in which a ground power unit exploded while his head was close to the opening.  See Bd. Hrg. Tr. at 6.  He has indicated that he has had tinnitus since this incident and also has had hearing loss since service, which has become progressively worse.  See Bd. Hrg. Tr. at 7.

A June 2011 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to in-service noise exposure and more likely related to the normal aging process.  The examiner noted that the Veteran had purchased a set of hearing aids five years previously (approximately 2007); however, the Veteran has indicated that this was inaccurate and that he had purchased hearing aids in 1998.  See Bd. Hrg. Tr. at 12.  

In addition, the examiner based his opinion on the absence of documented hearing loss and tinnitus during the Veteran's service; however, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board further notes that service department reports of audiometric testing dated prior to November 1, 1967, are presumed to have been reported in American Standards Associates (ASA) units, unless otherwise indicated.  It does not appear that the June 2011 VA examiner converted the August 1953 and March 1957 puretone threshold results to International Organization for Standardization (ISO).  

Furthermore, additional evidence has been received since the June 2011 VA examination.  Specifically, the Veteran submitted a journal article titled, "Adding Insult to Injury:  Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss."  This article was not addressed by the June 2011 VA examiner.

For these reasons, the Board finds that a remand is necessary for another VA examination and medical opinion.  

In addition, during the March 2016 Board hearing, the Veteran's representative referenced another medical article that is not currently of record.  She noted that an article on Medline Plus on the National Institute of Health's website indicated that hearing loss from acoustic trauma may slowly get worse.  See Bd. Hrg. Tr. at 13.  On remand, the AOJ should request that the Veteran submit a copy of the article.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the Medline Plus article on the National Institute of Health's website, as cited to during the March 2016 Board hearing.  See Bd. Hrg. Tr. at 13.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Roseburg and Portland VA Medical Centers.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss and tinnitus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay  statements, the June 2011 VA examination report, the journal article titled, "Adding Insult to Injury:  Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," and any other medical articles submitted by the Veteran or his representative.    

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in or is otherwise related to the Veteran's military service, including noise exposure therein.  In making this determination, the August 1953 audiological examination and the March 1957 separation audiological examination should be converted from ASA measurements to ISO-ANSI measurements.

In providing this opinion, the examiner should also discuss medically known or theoretical causes of hearing loss and tinnitus describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




